Motion granted insofar as to permit the appeals to be heard upon the original records on appeal, without printing the same, and upon typewritten appellant’s points, appellant to serve one copy of the typewritten appellant’s points upon the attorney for the petitioner-respondent and serve six copies thereof, together with the original records, with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeals to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.